Title: To Thomas Jefferson from Margaret Bayard Smith, 26 March 1808
From: Smith, Margaret Bayard
To: Jefferson, Thomas


                  
                     
                        on or before 26 Mch 1808
                     
                  
                  Mrs. H Smith presents her compliments to Mr Jefferson & sends him some plants of the Antwerp-raspberry which she has just recieved from Baltimore, with a number of other shrubs. The label was only round one stock, & she is not absolutely certain that the others are the same plant. The black-rose Mr McCulloch mentions on the label, she cannot distinguish among the other shrubs. If the President’s grounds afford no safe spot for these plants, Mrs. S. will take great pleasure in attending to them until next winter, if Mr Jefferson will trust them to her care.—
               